   USDC IN/ND case 2:20-cv-00047-DRL document 10 filed 01/25/21 page 1 of 6


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                    HAMMOND DIVISION

 MICHELLE MADONNA,

                          Plaintiff,

         v.                                                      CAUSE NO. 2:20-CV-47 DRL

 ANDREW SAUL,
 Commissioner of Social Security,

                          Defendant.

                                       OPINION AND ORDER

        Michelle Madonna appeals the Social Security Administration’s decision denying her

application for supplemental security income under Title XVI of the Social Security Act. See 42 U.S.C.

§ 1381-1383f. Ms. Madonna requests reversal of the administrative law judge’s decision or alternatively

remand for further consideration. The court affirms the administrative decision.

                                           BACKGROUND

        Ms. Madonna received supplemental security income as a child (R. 18). After turning eighteen,

her benefits ceased (R. 160). She filed an appeal, but a disability hearing officer denied it (R. 168, 190-

93). Ms. Madonna received a hearing before ALJ William E. Sampson, who ruled against her (R. 142).

Ms. Madonna appealed the ALJ’s decision (R. 232), and the Appeals Council remanded her case back

to the ALJ to further evaluate Ms. Madonna’s mental health impairments and her symptoms and, if

necessary, to obtain evidence from a medical expert related to the nature and severity of and functional

limitations resulting from Ms. Madonna’s impairments (R. 158-59).

        The remand hearing occurred on January 10, 2019 before ALJ Charles J. Thorbjornsen (R.

254). He denied her request (R. 13). The Appeals Council denied review (R. 1, 282) (R. 1). Accordingly,

ALJ Thorbjornsen’s decision is the final decision of the agency. See C.F.R. § 404.981.
   USDC IN/ND case 2:20-cv-00047-DRL document 10 filed 01/25/21 page 2 of 6


                                             STANDARD

        The court may review the ALJ’s decision under 42 U.S.C. § 405(g); however, review is bound

by a strict standard. Because the Council denied review, the court evaluates the ALJ’s decision as the

Commissioner’s final word. See Schomas v. Colvin, 732 F.3d 702, 707 (7th Cir. 2013). The ALJ’s findings,

if supported by substantial evidence, are conclusive and nonreviewable. See Craft v. Astrue, 539 F.3d

668, 673 (7th Cir. 2008). Substantial evidence is such evidence that “a reasonable mind might accept

as adequate to support a conclusion,” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019), and may well be

less than a preponderance of the evidence, Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007). If the

ALJ relied on reasonable evidence and built an “accurate and logical bridge between the evidence and

her conclusion,” the decision must stand. Thomas v. Colvin, 745 F.3d 802, 806 (7th Cir. 2014). Even if

“reasonable minds could differ” concerning the ALJ’s decision, the court must affirm if the decision

has adequate support. Simila v. Astrue, 573 F.3d 503, 513 (7th Cir. 2009) (quoting Elder v. Astrue, 529

F.3d 408, 413 (7th Cir. 2008)).

                                            DISUCSSION

        When considering a claimant’s eligibility for disability benefits, an ALJ must apply the standard

five-step analysis: (1) is the claimant currently employed; (2) is the claimant’s impairment or

combination of impairments severe; (3) do her impairments meet or exceed any of the specific

impairments listed that the Secretary acknowledges to be so severe as to be conclusively disabling; (4)

if the impairment has not been listed by the Secretary as conclusively disabling, given the claimant’s

residual functional capacity, is the claimant unable to perform her former occupation; (5) is the

claimant unable to perform any other work in the national economy given her age, education and

work experience. 20 C.F.R. § 404.1520; Elder v. Astrue, 529 F.3d 408, 412 (7th Cir. 2008). The claimant

bears the burden until step five, when it shifts to the Commissioner to prove that the claimant can

perform other work in the economy. Young v. Barnhart, 362 F.3d 995, 1000 (7th Cir. 2004).

                                                   2
   USDC IN/ND case 2:20-cv-00047-DRL document 10 filed 01/25/21 page 3 of 6


        Step one doesn’t apply here because this is an age 18 redetermination (R. 18). See 20 C.F.R. §

416.987(b). Ms. Madonna satisfied step two because her major depressive disorder, generalized anxiety

disorder, and intellectual disability disorder with deficits in reading, written expression, and math are

all severe (R. 18). At step three, the ALJ found that Ms. Madonna didn’t have a conclusively disabling

impairment or combination of impairments (R. 19), so he formulated an RFC (R. 22). Because Ms.

Madonna has no past relevant employment, the ALJ continued past step four to step five (R. 28).

Based on the vocational expert’s testimony and considering Ms. Madonna’s age, education, lack of

work experience, and RFC, the ALJ found that there are jobs that exist in significant numbers in the

national economy that the claimant can perform, including laundry laborer (DOT 361.687-018),

kitchen helper (DOT 318.687-010), and bagger (DOT 920.687-018) (R. 28). Accordingly, the ALJ

denied Ms. Madonna’s request for benefits.

        Ms. Madonna disputes the ALJ’s step three findings. There, he said Ms. Madonna didn’t prove

that she had any impairments so severe as to be conclusively disabling, focusing on listings 12.04,

12.05, and 12.06 (R. 19). She first challenges his finding that she didn’t satisfy the “paragraph B”

criteria for any of these listings, each of which is identical. This criteria requires an “[e]xtreme limitation

of one, or marked limitation of two,” of the following mental functioning areas: (1) understanding,

remembering, or applying information; (2) interacting with others; (3) concentrating, persisting, or

maintaining pace; and (4) adapting or managing oneself. 20 C.F.R. Part 404, Subpart P, App. 1 §§

12.04(B), 12.05(B)(2), 12.06(B). The ALJ found only moderate limitations in each of the four areas,

not rising to the level of extreme or marked limitations (R. 19-20).

        The ALJ relied on substantial evidence and built an accurate and logical bridge from the

evidence to his conclusions on each of these four mental functioning areas. See Thomas, 745 F.3d at

806. Regarding understanding, remembering, or applying information, the ALJ relied on the following

evidence: notes from Ms. Madonna’s IEP not mentioning any learning disability and indicating that


                                                      3
   USDC IN/ND case 2:20-cv-00047-DRL document 10 filed 01/25/21 page 4 of 6


her reading and writing skills were better than her math skills, her class rank of 133 out of 247 with a

2.83 grade point average and notes from mental status examinations indicating that she was

longitudinally alert and fully oriented with intact memory, logical thought processes, no signs of

thought disorder, and average intelligence (R. 19). He cited Dr. Rabin’s testimony, explaining in detail

why Ms. Madonna’s I.Q. score conflicted with evidence showing she had average intelligence (R. 19,

91). The ALJ relied on the state agency consultants who found that Ms. Madonna had no limitations

in most areas and only moderate limitations in a handful of areas, including those relating to detailed

instructions and adapting to changes in the workplace (R. 26 (citing R. 408-09, 441-42).

        Regarding interacting with others, the ALJ acknowledged that Ms. Madonna had temporarily

lost custody of her children and that she struggled with people that she does not “need to be by” (R.

19-20 (see R. 398)). See Moore v. Colvin, 743 F.3d 1118, 1123 (7th Cir. 2014) (ALJ must confront

unfavorable evidence). That said, the ALJ noted these limitations were moderate considering evidence

that she could socialize with her children, fiancé, and his family (R. 19). The ALJ discussed exam

findings consistently showing she was cooperative and alert and had normal speech, though he

acknowledged she showed signs of irritability (R. 19). He noted that she was able to ask for help with

“difficult assignments” (R. 19-20).

        Regarding concentration, persistence, and pace, the ALJ acknowledged Ms. Madonna’s

hearing testimony about memory problems, nightmares, and anxiety (R. 20). See Moore, 743 F.3d at

1123. But he noted that Ms. Madonna regained custody of her children with the help of a therapist

and that treatment notes and exam findings indicated she consistently presented herself as alert and

fully oriented with intact memory, logical thought processes, no signs of a thought disorder, and

average intelligence (R. 20, 23-25). Multiple notes said Ms. Madonna had little or no impairment in

this area (R. 934, 940).




                                                   4
   USDC IN/ND case 2:20-cv-00047-DRL document 10 filed 01/25/21 page 5 of 6


        Regarding adapting or managing herself, the ALJ acknowledged that Ms. Madonna testified

she couldn’t live independently due to her traumatic childhood and upbringing (R. 20). See Moore, 743

F.3d at 1123. But he relied on contrary statements she made to an examiner that she could “dress,

bathe and groom herself, that she is able to prepare simple meals, that she is able to do light

housekeeping and simple shopping and that she is able to draw, ride her bicycle, and care for her

children, which includes getting them ready for school” (R. 20 (citing R. 884)). He also gave weight to

state agency consultants who opined that she had moderate limitations in her ability to respond

appropriately to changes in the workplace (R. 20).

        Ms. Madonna presents contrary evidence and asks the court to overturn the ALJ’s decision.

But the court doesn’t reweigh the evidence or substitute its judgment for the ALJ’s. Shideler v. Astrue,

688 F.3d 306, 310 (7th Cir. 2012). The ALJ need only build an accurate and logical bridge from the

evidence to his conclusion, Schmidt v. Barnhart, 395 F.3d 737, 744 (7th Cir. 2005), which he did.

        Ms. Madonna next contests the ALJ’s finding that she didn’t meet her burden to show that

her I.Q. score was below 70 under Listing 12.05(B)(1)(a). Once again, this finding turns on conflicting

evidence. Caryn Brown, Psy.D., HSPP, a licensed psychologist, opined that Ms. Madonna had a full-

scale I.Q. score of 63 on the WAIS-IV test, suggesting an overall intellectual functioning that fell

within the extremely low range (R. 400). Dr. Michael Rabin, a mental health expert, reviewed these

findings and found them unreliable, noting that the only IEP in evidence shows she had an emotional

learning impairment rather than a learning disability or low I.Q., and that Ms. Madonna’s class rank

of 133 out of 247 was inconsistent with an I.Q. score of 63 (R. 91). Dr. Rabin further opined that her

low I.Q. was likely artificially low due to her anxiety (R. 92). Additionally, the ALJ relied on Dr. Gary

Durak’s opinion that Ms. Madonna had intellectual functioning in the low average range (R. 20 (citing

R. 883)). The ALJ noted that mental status examinations indicated that Ms. Madonna had average




                                                     5
   USDC IN/ND case 2:20-cv-00047-DRL document 10 filed 01/25/21 page 6 of 6


intelligence (R. 20). The ALJ credited Dr. Rabin and Dr. Durak’s opinions over Dr. Brown’s, providing

a detailed analysis of why he did so (R. 19-22).

        Ms. Madonna says the ALJ incorrectly credited Dr. Rabin’s opinion over Dr. Brown’s because

Dr. Rabin never gave affirmative evidence disproving Dr. Brown’s I.Q. estimate. This argument

misses the mark. Ms. Madonna has the burden to prove she is disabled. See Scheck v. Barnhart, 357 F.3d

697, 702 (7th Cir. 2004). The ALJ found that Ms. Madonna didn’t meet her burden here, so it isn’t

Dr. Rabin’s or the Commissioner’s job to prove that she wasn’t disabled. Crediting Dr. Rabin’s

testimony was within the ALJ’s discretion, and the ALJ built an accurate and logical bridge from the

evidence to his conclusion here. Schmidt, 395 F.3d at 744.

        Ms. Madonna lastly contests the ALJ’s decision because she says the Commissioner didn’t

prove that her medical conditions substantially improved after she turned eighteen to warrant

cessation. While medical conditions are relevant when appeals arise from a continuing disability

review, see 20 C.F.R. § 416.989, they aren’t relevant here. Instead, the agency here considered whether

Ms. Madonna, who received social security income under the rules applicable to children should, after

turning eighteen, continue to do so under the rules applicable to new claims filed by adults. 42 U.S.C.

§ 1382c(a)(3)(H)(iii). Standards regarding medical improvement do not apply here. Id.

                                           CONCLUSION

        The ALJ’s decision was supported by substantial evidence. Accordingly, the court DENIES

Ms. Madonna’s appeal (ECF 1) and AFFIRMS the ALJ’s decision. This order terminates the case.

        SO ORDERED.

        January 25, 2021                               s/ Damon R. Leichty
                                                       Judge, United States District Court




                                                   6
